DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
the boot engine to load a boot image into a first portion of the non-transitory computer-readable medium in claim 1;
a configuration engine to program a second portion of the non-transitory computer-readable medium in claim 1;
the configuration engine is to program the second portion of the non-transitory computer-readable medium in claim 2;
the boot engine and the configuration engine are to completely boot the operating system and the application in claim 3;
a generation engine to: detect a change in a hardware configuration of the printer in claim 4;
the boot engine is to operate out of a processor cache when loading the boot image into the first portion of the non-transitory computer-readable medium in claim 5;
configuration engine includes a dedicated circuit to program the second portion of the non-transitory computer-readable medium in claim 5;
determining, using the boot loader executing on the first processor, whether a boot image exists that includes data from an operational state of an operating system in claim 6.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Objections
Claims 12-15 are objected to because of the following informalities:  
“the instructions cause the first processor to load” in lines 1-2 of claim 12 needs to be replaced with “the executed instructions cause the first processor to load” for consistency and clarity because the instructions cannot cause the first processor to do anything without being executed;

“the instructions cause the first processor to operate out of a processor cache” in lines 1-2 of claim 14 needs to be replaced with “the instructions are executed from a processor cache” for clarity because the instructions cannot cause the first processor to operate out of a processor cache (a processor cannot operate out of a processor cache).
“the loading of the boot image in the first portion of the memory and the programming of the second portion completely boots” in lines 1-3 of claim 15 needs to be replaced with “loading of the boot image in the first portion of the memory and programming of the second portion completely boot” for consistency, clarity and grammar.

Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-4, 11-13, 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wen et al. (US 2015/0124287 A1).  Claims 5-10, 14 are rejected under 35 U.S.C. 103 as being unpatentable over Wen et al..
As per claim 1, Wen teaches a printer (10, FIG. 1) comprising:
a non-transitory computer-readable medium (printer system memory ([0020], line 1);
a boot engine communicatively coupled to the non-transitory computer-readable medium, the boot engine to load a boot image into a first portion of the non-transitory computer-readable medium (configuration image is downloaded to the printer system memory ([0028], lines 2-3; 240, FIG. 3); configuration image is claimed boot image; memory data dumped from the first portion is included in the configuration image stored on the network storage device and will be recovered ([0020], lines 1-5) suggests recovery of the configuration image to the first portion of the printer system memory; configuration image downloaded to the first portion of the printer system memory suggests a boot engine communicatively coupled to the printer system memory to download the configuration image into the first portion of the printer system memory), the boot image including data from an operational state of an operating system (first portion of the printer system memory is for the standard printing system, the standard printing system means the software and commands that are used by the printer to perform printing and communication operations that are not exclusively used by the recording daemon engine ([0020], lines 5-10); software and commands that are used by the printer to perform printing and communication operations suggests data from an operational state of an operating system because printing and communication operations are performed only when the operating system is operational); and 
a configuration engine to program a second portion of the non-transitory computer-readable medium while the boot engine is loading the boot image (printer bootloader will first call the I/O playback engine and, as depicted at 245, use the second part of the memory to playback the hardware timing sequence (initialization), do flow control, and set the registers to the state stored in the configuration image ([0028], lines 9-13) suggests programming a second portion of the printer system memory while the boot engine is loading and a corresponding configuration engine; second portion is where the configuration image is placed during playback and restore ([0020], last 2 lines) also suggests programming a second portion of the printer system memory while the boot engine is loading and a corresponding configuration engine).
As per claim 2, Wen suggests the configuration engine programming the second portion of the non-transitory computer-readable medium with a predetermined allocation structure ([0014], [0016]).
As per claim 3, Wen teaches the boot image including data from an operational state of an application (first portion of the printer system memory is for the standard printing system, the standard printing system means the software and commands that are used by the printer to perform printing and communication operations that are not exclusively used by the recording daemon engine ([0020], lines 5-10) suggests an operational state of an application), and the boot engine and the configuration engine completely booting the operating system and the application by loading the boot image and programming the second portion of the non-transitory computer-readable medium (250, 255 – FIG. 3; last 4 lines of [0029]).
As per claim 4, Wen suggests a generation engine detecting a change in a hardware configuration of the printer (configuration image different from the configuration images already stored ([0018], lines 5-7) suggests detecting a change in a hardware configuration of the printer with a corresponding generation engine).  
Wen further suggests determining which data is included in the first portion and the second portion of the non-transitory computer-readable medium, and storing data from the first portion of the non-transitory computer-readable medium to persistent storage as the boot image without storing data from the second portion of the non-transitory computer-readable to the boot image - based on detection of the change
 (configuration image different from the configuration images already stored, then the printer may automatically initiate storage of the configuration image data on the network storage device 30 without the user making a save request ([0018], lines 5-9) suggests generating configuration image and storing the generated configuration image to persistent storage based on detection of the change; [0019]-[0021] teach determining which data is included in the first portion and the second portion of the non-transitory computer-readable medium, and storing data from the first portion of the non-transitory computer-readable medium to persistent storage as the boot image without storing data from the second portion of the non-transitory computer-readable to the boot image).
As per claim 5, Wen does not teach the boot engine operating out of a processor cache when loading the boot image into the first portion of the non-transitory computer-readable medium.  In essence, Wen does not teach instructions of a boot engine being executed from a processor cache.  It was however known in the art before the effective filing date of the claimed invention to load instructions into a cache of a processor and execute the instructions from the cache to improve execution speed and it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to load the instructions of the boot engine into a cache of the processor and execute the instructions from the cache to improve execution speed.  Wen further suggests the configuration engine including a dedicated circuit to program the second portion of the non-transitory computer-readable medium (FIG. 3; [0028], lines 9-13).
As per claim 6, Wen teaches a method, comprising:
loading a boot loader into a cache of a first processor ([0026] suggests a boot loader being loaded from a nonvolatile memory for execution by a processor; it was further known in the art before the effective filing date of the claimed invention to load a program into a cache of a processor to improve processing speed and it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to load the boot loader into a cache of the processor to improve processing speed because a boot loader is no more than a specialized program);
determining, using the boot loader executing on the first processor, whether a boot image exists that includes data from an operational state of an operating system ([0026]-[0027] suggest the boot loader being used to determine whether a particular boot image exists (i.e. existence of standard configuration image and/or existence of customized configuration image) that includes data from an operational state of an operating system (first portion of the printer system memory is for the standard printing system, the standard printing system means the software and commands that are used by the printer to perform printing and communication operations that are not exclusively used by the recording daemon engine ([0020], lines 5-10); software and commands that are used by the printer to perform printing and communication operations suggests data from an operational state of an operating system because printing and communication operations are performed only when the operating system is operational);
based on the boot image existing (user selection of configuration image ([0027]) suggests existence of the selected configuration image), loading the boot image into a first portion of a memory (configuration image is downloaded to the printer system memory ([0028], lines 2-3; 240, FIG. 3); configuration image is claimed boot image; printer system memory is claimed memory; memory data dumped from the first portion is included in the configuration image stored on the network storage device and will be recovered ([0020], lines 1-5) suggests recovery of the configuration image to the first portion of the printer system memory); and
programming a second portion of the memory using a second processor (printer bootloader will first call the I/O playback engine and, as depicted at 245, use the second part of the memory to playback the hardware timing sequence (initialization), do flow control, and set the registers to the state stored in the configuration image ([0028], lines 9-13) suggests programming a second portion of the printer system memory using a corresponding second processor; second portion is where the configuration image is placed during playback and restore ([0020], last 2 lines) also suggests programming a second portion of the printer system memory using a corresponding second processor).
As per claim 7, Wen suggests programming the second portion with a predetermined allocation structure using a dedicated circuit while loading the boot image ([0014] and [0016] suggests a predetermined allocation structure; printer bootloader will first call the I/O playback engine and, as depicted at 245, use the second part of the memory to playback the hardware timing sequence (initialization), do flow control, and set the registers to the state stored in the configuration image ([0028], lines 9-13) suggests programming a second portion of the printer system memory while loading the boot image and a corresponding dedicated circuit; second portion is where the configuration image is placed during playback and restore ([0020], last 2 lines) also suggests programming a second portion of the printer system memory while the loading boot image and a corresponding dedicated circuit).
As per claim 8, Wen teaches determining that a hardware configuration has changed (configuration image different from the configuration images already stored ([0018], lines 5-7) suggests determining that a hardware configuration has changed); generating a new boot image ([0020], lines 3-10), and performing a full boot operation ([0028], last 4 lines).
As per claim 9, Wen teaches determining a portion of the memory that includes temporary and security data ([0017] suggests a portion of the memory including temporary and security data), and generating the new boot image without including the portion of the memory including temporary and security data ([0020], lines 3-10 suggests generating the new boot image without including the portion of the memory including temporary and security data).
As per claim 10, Wen teaches loading register settings from a first part of the boot image, wherein a second part of the boot image is loaded into the first portion of the memory (claim 3 suggests the boot image comprising register settings and memory data, and the memory data being loaded into the first portion of the memory).
As per claim 11, Wen teaches a non-transitory computer-readable medium comprising instructions that, when executed by a first processor, cause the first processor to (claim 12, lines 1-3): 
determine whether a boot image exists that includes data from an operational state of an operating system ([0026]-[0027] suggest determining whether a particular boot image exists (i.e. existence of standard configuration image and/or existence of customized configuration image) that includes data from an operational state of an operating system (first portion of the printer system memory is for the standard printing system, the standard printing system means the software and commands that are used by the printer to perform printing and communication operations that are not exclusively used by the recording daemon engine ([0020], lines 5-10); software and commands that are used by the printer to perform printing and communication operations suggests data from an operational state of an operating system because printing and communication operations are performed only when the operating system is operational);
based on the boot image existing (user selection of configuration image ([0027]) suggests existence of the selected configuration image), load the boot image into a first portion of a memory (configuration image is downloaded to the printer system memory ([0028], lines 2-3; 240, FIG. 3); configuration image is claimed boot image; printer system memory is claimed memory; memory data dumped from the first portion is included in the configuration image stored on the network storage device and will be recovered ([0020], lines 1-5) suggests recovery of the configuration image to the first portion of the printer system memory); and
instruct a second processor to program a second portion of the memory with a predetermined allocation structure (printer bootloader will first call the I/O playback engine and, as depicted at 245, use the second part of the memory to playback the hardware timing sequence (initialization), do flow control, and set the registers to the state stored in the configuration image ([0028], lines 9-13) suggests a corresponding second processor being instructed to program a second portion of the printer system memory; second portion is where the configuration image is placed during playback and restore ([0020], last 2 lines) also suggests a corresponding second processor being instructed to program a second portion of the printer system memory; [0014] and [0016] suggests a predetermined allocation structure).
As per claim 12, Wen teaches loading the boot image into the first portion of the memory while the second processor programs the second portion of the memory with the predetermined allocation structure (printer bootloader will first call the I/O playback engine and, as depicted at 245, use the second part of the memory to playback the hardware timing sequence (initialization), do flow control, and set the registers to the state stored in the configuration image ([0028], lines 9-13) suggests programming a second portion of the printer system memory while loading the boot image into the first portion of memory; second portion is where the configuration image is placed during playback and restore ([0020], last 2 lines) also suggests programming a second portion of the printer system memory while loading the boot image into the first portion of memory).
As per claim 13, Wen teaches detecting a change in a hardware configuration (configuration image different from the configuration images already stored ([0018], lines 5-7) suggests detecting a change in a hardware configuration) and updating the boot image based on the change in the hardware configuration ([0020], lines 3-10).
As per claim 14, Wen does not teach the instructions being executed from a processor cache.  It was however known in the art before the effective filing date of the claimed invention to load instructions into a cache of a processor and execute the instructions from the cache to improve execution speed and it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to load the instructions into a cache of the processor and execute the instructions from the cache to improve execution speed.
As per claim 15, Wen teaches loading of the boot image in the first portion of the memory and programming of the second portion completely boot the operating system and an application executing on the operating (250, 255 – FIG. 3; last 4 lines of [0029]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TANH Q NGUYEN whose telephone number is (571)272-4154.  The examiner can normally be reached on M-F (10:30AM-6:30PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JAWEED ABBASZADEH can be reached on 571-270-1640.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TANH Q NGUYEN/Primary Examiner, Art Unit 2187                                                                                                                                                                                                        TQN: August 26, 2021